Willson,
Judge.—It is recited in the bail bond that Bowen, the principal, stands lawfully charged in the County Court of Tarrant County with “unlawfully selling liquor on Sunday.” The obligation of the bond is for him to appear before said court and answer said charge.
We think the bail bond is void. It does not appear therefrom that the principal, Bowen, was charged with an offense against the laws of this State. “Unlawfully selling liquor on Sunday” is not an offense eo nomine, as is murder, theft, robbery, rape, and the like. It was essential therefore to the validity of the bail bond that the specific offense with which Bowen was charged should be set forth, to-wit, that he was charged with being a merchant, grocer, or dealer in wares and merchandise, or a trader in business, and that as such he did unlawfully sell liquor on Sunday—following and conforming to the charge contained in the indictment or information. Code Crim. Proc., art. 288; O’Brien v. The State, 8 Texas Ct. App., 671; Day v. The State, 21 Texas Ct. App., 213; Cravey v. The State, 26 Texas Ct. App., 84.
Because of the invalidity of the bail bond the judgment is reversed and the proceeding is dismissed.

Reversed and dismissed.

Hurt, J., absent.